Name: Commission Regulation (EEC) No 19/89 of 5 January 1989 adjusting the agricultural conversion rates for the pigmeat sector in Spain
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 1 . 89 Official Journal of the European Communities No L 4/17 COMMISSION REGULATION (EEC) No 19/89 of 5 January 1989 adjusting the agricultural conversion rates for the pigmeat sector in Spain THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 3578/88 of 17 November 1988 laying down detailed rules for the application of the system for the automatic dismantlement of negative monetary compensatory amounts ('), and in particular Article 7 ( 1 ) thereof, Whereas Article 6a of Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture (2), as last amended by Regulation (EEC) No 1889/87 (3), lays down that the agricultural conversion rates of a Member State should be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the movement of the market rate for the peseta during the reference period 28 December 1988 to 3 January 1989 should, given the adjustment of the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (4), as last amended by Regulation (EEC) No 4136/88 (*), entail , in accordance with Article 2 of Commission Regulation (EEC) No 3153/85 (6), as last amended by Regulation (EEC) No 3521 /88 Q, an increase in the monetary compensatory amounts applicable in the pigmeat sector in Spain, effective from 9 January 1989 ; whereas in order to prevent this it is necessary to adjust the agricultural conversion rate so as to avoid the creation of these new monetary compensatory amounts, HAS ADOPTED THIS REGULATION : Article 1 In Annex V to amended Regulation (EEC) No 1678/85, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU = . . . Ptas Applicable until 1 ECU = . . . Ptas Applicable from 'Pigmeat 152,665 8 January 1989 151,486 9 January 1989' Article 2 This Regulation shall enter into force on 9 January 1989 . (') OJ No L 312, 18 . 11 . 1988, p. 16. (2) OJ No L 164, 24. 6. 1985, p. 6. 0 OJ No L 182, 3 . 7. 1987, p . 1 . {*) OJ No L 164, 24. 6. 1985, p. 11 . 0 OJ No L 362, 30 . 12. 1988, p. 14. (6) OJ No L 310, 21 . 11 . 1985, p. 4. 0 OJ No L 307, 12. 11 . 1988, p. 28 . No L 4/18 Official Journal of the European Communities 6. 1 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 January 1989. For the Commission Frans ANDRIESSEN Vice-President